Exhibit 10.3

SUPPLY AGREEMENT

This supply agreement is made by and between Aquila Biopharmaceuticals, Inc., a
Delaware corporation having offices at 175 Crossing Boulevard, Framingham, MA
01702 (“Aquila”) Neuralab Limited, a company incorporated in Bermuda, do EISL
1025 St. James Court, Flatts, Smiths, FLO4, Bermuda (“Neuralab”), and Elan
Pharmaceuticals, Inc., a Delaware corporation having offices at 800 Gateway
Boulevard, South San Francisco, California 94080 (“Elan”) each singularly a
“Party” and collectively the “Parties” with reference to the following:

RECITALS

WHEREAS, Aquila is performing research and development in the field of purified
saponins from the tree Quillaja saponaria, production processes therefore and
uses thereof as an immune adjuvant; and

WHEREAS, Neuralab is performing research and development in the field of
vaccines and therapeutics for Alzheimer’ s disease and is interested in
licensing Aquila’s rights to such purified saponins for use as an immune
adjuvant with such vaccines and therapeutics;

THEREFORE, the parties agree as follows:

 

1. Definitions. The following terms shall have the following meanings for
purposes of this Agreement:

 

  1.1 “Adjuvant” means the compound or compounds comprising [**] isolated from
the tree Quillaja saponaria [**] of [**].

 

  1.2 “Adjuvant Reguirement” means the amount of Adjuvant in bulk which Neuralab
and its Sublicensees may require pursuant to the provisions hereof for research
and development, pre-clinical and human clinical testing of Licensed Products
and, after Commercial Introduction, production of Licensed Products for
commercial sales.

 

  1.3 “Affiliate” means any corporation, firm, partnership or other entity,
whether de jure or de facto, which directly or indirectly owns, is owned by, or
is under common ownership with a party to this Agreement to the extent of at
least fifty percent (50%) or greater of the equity (or such lesser percentage
which is the maximum allowed to be owned by a foreign corporation in a
particular jurisdiction) having the power to vote on or direct the affairs of
the entity and any person, firm, partnership, corporation or other entity
actually controlled by, controlling, or under common control with a party to
this Agreement.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for the purposes of this Agreement only Elan and
its Affiliates shall be considered Affiliates of Neuralab.

 

  1.4 “Agreement” means this Supply Agreement, including any exhibits, schedules
or other attachments thereto. as any of the foregoing may be validly amended
from time to time.

 

  1.5 “Aquila” means Aquila Biophannaceuticals, Inc., a Delaware corporation,
its Affiliates, and its successors and permitted assigns.

 

  1.6 “cGLPs” means the current Good Laboratory Practices for Finished
Pharmaceuticals pursuant to 21 C.F.R. 58 et seq., as amended from time to time.

 

  1.7 “cGMPs” means the current Good Manufacturing Practices for Finished
Pharmaceuticals pursuant to 21 C.F.R.210 et seq., as amended from time to time.

 

  1.8 “Commercial Introduction” means on a country-by-country basis the date of
first commercial sale (other than for purposes of obtaining regulatory approval)
of a Licensed Product by Neuralab or its Sublicensees in such country.

 

  1.9 “Effective Date” is November 23, 1999.

 

  1.10 “Elan” means Elan Pharmaceuticals, Inc., a Delaware corporation having
offices at 800 Gateway Boulevard, South San Francisco, California 94080, its
Affiliates and its permitted successors and assigns.

 

  1.11 “Field of Use” means the use of Licensed Product for the prevention or
treatment of Alzheimer’s disease.

 

  1.12 “Fully Burdened Manufacturing Cost” means the actual cost of Manufacture
by Aquila of the Adjuvant under a Manufacturing Process in compliance with
cGMPs, if applicable, which actual cost shall be comprised of the cost of goods
produced as determined in accordance with United States generally accepted
accounting principles, and shall include direct labor, direct material and
allocable manufacturing overhead but shall exclude selling, general and
administrative, research and development and interest expenses. Fully-Burdened
Manufacturing Cost shall include, to the extent applicable, the cost to Aquila
of having some portion or all of the Manufacturing Process performed by a third
party.

 

  1.13 “Know-how” means materials, data, results, formulae, designs,
specifications, methods, processes, improvements, techniques, ideas,
discoveries, technical information, process information, clinical information
and any other

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

 

information, whether or not any of the foregoing is patentable, known to and
which is confidential (in accordance with Section 9.1 hereof) and proprietary to
Aquila now or hereafter during the Term, to the extent that any of the foregoing
relates to any Licensed Patent Rights or the development, manufacture, use or
sale of Adjuvant in connection with the development, manufacture, use or sale of
any Licensed Product; provided however, that the term “Know-how” shall not
include any of the foregoing that is [**].

 

  1.14 “License Agreement” means the License Agreement between the Parties of
even date herewith.

 

  1.15 “Licensed Product” means any product comprising [**] or an [**] thereof
(the [**] comprising at least [**] from [**]) in combination with the Adjuvant.
[**] is an internal [**] of [**] termed [**].

 

  1.16 “Licensed Territory” means the world.

 

  1.17 “Manufacture” or “Manufacturing Process” means the storage, handling,
production, processing and packaging of Adjuvant in accordance with all
applicable laws and regulatory requirements consistent with the terms of this
Agreement.

 

  1.18 “Net Sales” means the gross invoiced sales price of all Licensed Products
sold by Neuralab or its Sublicensees to Third Party end users, after deduction
of the following items to the extent such items are incurred, taken or borne by
the seller thereof and do not exceed reasonable and customary amounts in the
market in which such sale occurred: (a) trade, cash or quantity discounts or
rebates; (b) credits or allowances given or made for rejection or approved
return of goods; (c) taxes or government charges, duties or tariffs (other than
an income tax) levied on the sale, transportation or delivery of a Licensed
Product. Sales between Neuralab and its Affiliates or Subljcensees shall be
excluded from the computation of Net Sales except where such Affiliates or
Sublicensees are end users, but Net Sales shall include the subsequent final
sales to Third Party end users by such Affiliates or Sublicensees.

 

  1.19 “Neuralab” means Neuralab Limited, a company incorporated in Bermuda, do
EISL, 102 St. James Court, Flatts, Smiths, FLO4, Bermuda, its Affiliates and its
permitted successors and assigns.

 

  1.20 “Party” and “Parties” are defined in the introductory paragraph.

 

  1.21 “Specifications” means the product release specifications as defined in
Exhibit A.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  1.22 “Sublicense” shall mean an agreement or arrangement pursuant to which
such a sublicense has been granted as defined in Section 2.2 of the License
Agreement.

 

  1.23 “Sublicensee(s)” means a Third Party granted a Sublicense.

 

  1.24 “Term” is defined in Section 10. 1.

 

  1.25 “Third Party” means any party other than a party to this Agreement, the
License Agreement, their respective Affiliates, and a Sublicensee.

 

2. Manufacture and Supply.

 

  2.1 Purchase and Supply Obligations.

 

  (a) Neuralab Purchase Obligations. Neuralab agrees to purchase from Aquila
[**] of its Adjuvant Requirements for purposes of research and development,
pre-clinical and human clinical trials and commercial sales of Licensed
Products.

 

  (b) Aquila Supply Obligations. Aquila agrees to supply [**] of Neuralab’s
Adjuvant Requirements for purposes of research and development, pre-clinical and
human clinical trials and commercial sales of all Licensed Products. Aquila also
agrees to supply each of Neuralab’s Sublicensees with all of its Adjuvant
Requirements provided such Sublicensee enters into a supply agreement with
Aquila containing substantially the same terms pertaining to supply as set forth
herein. Adjuvant Requirements shall be delivered by Aquila to Neuralab within
[**] of Aquila’s receipt of Neuralab’s purchase order. Aquila may, with
Neuralab’s prior written consent, which shall not be unreasonably withheld or
delayed, contract with a mutually agreeable third party manufacturer to fulfill
its supply obligations hereunder.

 

  2.2 Price of Adjuvant and Payment. With respect to Adjuvant for development,
clinical trials and commercialization of each and every Licensed Product, Aquila
shall supply [**] of Adjuvant Requirements at a transfer price to Neuralab and
its Sublicensees of [**] of Aquila’s Fully Burdened Manufacturing Cost for the
Adjuvant. Payment shall be in U.S. dollars and be made in [**] after delivery.
Terms are F.O.B. Aquila’s facility. Title to and risk of loss shall pass to
Neuralab upon delivery to the freight carrier. The method of transportation and
delivery instructions shall be designated by Neuralab. In order to verify the
production cost of the Adjuvant, Neuralab will have the right, at its expense,
subject to

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

 

reasonable prior notice, to inspect or have inspected the records of Aquila once
per year during regular business hours, provided that if such inspection is
conducted by a third party accountant, such accountant has entered into a
confidentiality agreement with Aquila limiting the disclosure of such
information to authorized representatives of the Parties.

 

  2.3 Aquilas Representations Warranties and Covenants Regarding Manufacturing.
Aquila hereby represents and warrants to Neuralab and its Sublicensees as
follows:

 

  (a) Pre-Clinical Trial Use. Aquila shall Manufacture or cause to be
Manufactured all Adjuvant Requirements for use in any product used in connection
with any pre-clinical trial of any Licensed Product (i) in compliance with
(A) this Agreement, (B) the Specifications, and (C) all applicable laws and
regulations.

 

  (b) Human Clinical Trial Use. Aquila shall Manufacture or cause to be
manufactured all Adjuvant Requirements for use in the product used in connection
with any human clinical trial of the Licensed Product (i) in compliance with
(A) this Agreement, (B) Specifications, and (C) all applicable laws and
regulations. It shall be the responsibility of Neuralab to obtain such
assurances from regulatory authorities as it may deem necessary or appropriate
for the use of such Adjuvant in the trials it is planning to conduct.

 

  (c) Commercial Use. Aquila shall Manufacture or cause to be Manufactured all
Adjuvant Requirements for use in the commercialization of any Licensed Product
(i) in compliance with (A) this Agreement, (B) Specifications, and (C) all
applicable laws and regulations, including but not limited to cGMPs, to the
extent applicable.

 

  (d) Certificate of Analysis: Non-Complying Adjuvant. Before, during and after
Manufacture of Adjuvant Requirements, Aquila shall obtain samples, monitor the
Manufacturing Process and the environment of such Manufacture, and keep such
technical books and records of all of the foregoing as are required under the
Specifications and all applicable laws and regulations, including but not
limited to cGLPs or cGMPs (as appropriate and applicable). Aquila shall test
each lot of Adjuvant Requirements Manufactured for Neuralab as required under
the Specifications. Together with each such lot of Adjuvant Requirements, Aquila
shall provide Neuralab with a written certificate of analysis that shall set
forth the results of such testing by Aquila and Aquila’ s quality control
approval of such lot of Adjuvant Requirements.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

 

Neuralab shall be entitled to test any such Adjuvant Requirements in accordance
with the Specifications, at Neuralab’s sole expense. Neuralab shall be deemed to
have accepted any Adjuvant provided hereunder and such Adjuvant shall be deemed
to comply with the provisions hereof unless Neuralab shall notify Aquila of the
rejection of such Adjuvant and the reasons for such rejection within [**] of
delivery of such Adjuvant.

 

  2.4 Procedures for Estimating, Ordering and Supplying Adjuvant Requirements.
Subject to the other terms of this Agreement:

 

  (a) Demand Forecast for Each Manufacturing Period. During the Term, and [**]
as described below, Neuralab will provide Aquila with a written, rolling [**]
demand forecast of Adjuvant Requirements which shall be binding as to the [**]
and non-binding as to the remaining [**]. Thereafter, Neuralab shall provide an
updated [**] demand forecast on a [**] no later than [**] in advance of the
commencement of the [**] covered by [**] demand forecast. The Parties also agree
that the variance, if any, between the binding forecast of a given period and
the last non binding forecast for such period shall be between [**] and [**],
meaning that Neuralab’s binding forecast for such period must be at least [**]
but not more than [**]of such last non-binding forecasted amount for such
period.

 

  (b) Purchase-Orders. Neuralab shall place a firm purchase order or purchase
orders with Aquila setting forth (i) the quantities of Adjuvant Requirement to
be Manufactured and supplied hereunder, (ii) the schedule for receipt from
Aquila of such batch(es) of Adjuvant Requirements, and (iii) instructions for
shipping and packaging. Each such firm purchase order shall be submitted
simultaneously with the binding forecast for the relevant period. Subject to the
other terms of this Agreement, Neuralab shall be obligated to place firm
purchase orders with Aquila for, and Aquila hereby commits to Manufacture and
supply hereunder pursuant to such firm purchase orders, no less than [**] of the
amount of Adjuvant Requirements in the then-binding period of each [**] demand
forecast under Section 2.4(b); provided, however, that: (A) the Parties may
mutually agree in writing to amend any such firm purchase order, (B) Aquila, in
its discretion, may agree to supply additional amounts of Adjuvant Requirements
in excess of the then-binding amount, provided that Neuralab place firm purchase
order(s) for such excess Adjuvant Requirements on a timely basis; and (C) Aquila
agrees to provide Neuralab with as much advance written notice as possible (and
in any case at least [**] written advance notice) if Aquila determines that any
scheduled delivery of Adjuvant Requirements pursuant to any purchase order will
be delayed for any reason of which Aquila becomes aware.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  2.5 Inability to Supply. Neuralab and Aquila will co-operate to anticipate
Neuralab’ s long-term requirements for the Adjuvant and Aquila will take
reasonable measures to assure that Neuralab’s requirements can be met, which
measures may include the [**] of [**] of [**] (which may include [**] of [**]).
In the event Aquila shall fail to fill [**] of Neuralab’ allowable firm purchase
orders for [**] (an “Inability to Supply’) then, notwithstanding Section 2.1,
Neuralab may [**] its [**] a [**] or [**] for [**] its [**]. Notwithstanding the
foregoing, if, within the [**] period following the end of the [**] during which
Aquila was unable to supply Neuralab’s Adjuvant Requirements Aquila shall
demonstrate to Neuralab’s reasonable satisfaction that it is willing and able to
supply Neuralab Adjuvant Requirements, Neuralab will then resume purchasing its
Adjuvant Requirements from Aquila pursuant to the terms of this Agreement
(provided that Neuralab [**] be [**] to [**] from [**] such [**] as [**] for
[**] or [**] of [**] during such [**]). In the event Neuralab [**] the [**] or
[**], Aquila shall [**] to [**] and [**] all [**] and [**] to the [**] or [**]
to [**] the [**] in [**] with the [**] and [**] shall [**] with [**] to [**] or
such [**] as a [**] of the [**]. Aquila shall not be liable to Neuralab for
consequential damages or lost profits in connection with such failure to supply.
Aquila shall provide Neuralab with [**] of any [**] to [**] which may [**] or
[**] to [**] any [**] in [**] with [**].

 

  2.6 Regulatory Approval of Manufacturing. Aquila shall be responsible for
obtaining all necessary regulatory approvals particular to the Adjuvant for
Manufacture and supply of Adjuvant Requirements. Neuralab shall advise Aquila of
any new requirements specified by the United States Food and Drug Administration
or the Federal Food, Drug and Cosmetic Act (or the equivalent regulatory
authority or law in other countries) with respect to any Licensed Product.
Aquila shall not modify in any manner any Specifications without Neuralab’s
prior written consent (which consent shall not be unreasonably withheld).

 

  2.7 Aquila Recordkeeping and Inspection.

 

  (a) Technical Records. With respect to any Manufacture and supply of Adjuvant
Requirements, Aquila shall keep properly completed technical books and records,
test data and reports as required under the Specifications and all applicable
laws and regulations, including but not limited to cGLPs or cGMPs (as
appropriate), and in any case

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

 

shall maintain such technical information for at least [**] from the [**] of the
[**] or longer if required under applicable laws and regulations (including but
not limited to cGLPs and cGMPs, as applicable). During regular business hours
and upon reasonable advance written request, Aquila shall make any such
technical information available to Neuralab for inspection and copying.

 

  (b) Financial Records. During the Term, Aquila shall keep for at least [**]
records of its Fully Burdened Manufacturing Costs, and the calculations thereof
in sufficient detail to permit Neuralab to confirm the accuracy thereof. At the
request of Neuralab, and not more frequently than [**] per [**] upon at least
[**] prior written notice, and at the expense of Neuralab (except as otherwise
provided below), Aquila shall permit Neuralab representatives or a nationally
recognized, independent, certified public accountant selected by Neuralab to
inspect (during regular business hours) any such Aquila records for the then
preceding [**] solely to the extent necessary to verify such costs, margins and
calculations, provided that such accountant in advance has entered into a
confidentiality agreement with Aquila and Neuralab substantially similar to the
confidentiality provisions of this Agreement, limiting the use and disclosure of
such information to authorized representatives of the Parties. Results of any
such inspection shall be made available to both Parties. If such inspection
reveals a deficiency in the calculation of Aquila’s Fully Burdened Manufacturing
Cost resulting in an overpayment to Aquila of the transfer price by [**] or
more, Aquila shall pay all costs and expenses of such inspection.

 

  (c) Quality Audit. At the request and expense of Neuralab, but not more
frequently than [**] at a time and date reasonably acceptable to Aquila, Aquila
shall permit Neuralab to audit, in cooperation with Aquila’s personnel,
production, packaging, and quality control facilities of Aquila and any of its
significant suppliers as they relate to production of the Adjuvant to allow
Neuralab to verify Aquila’s compliance with its responsibilities under this
Agreement. Neuralab and Aquila agree to cooperate in the event that Neuralab may
determine, in its reasonable discretion, that changed circumstances dictate more
frequent inspections.

 

  (d) Regulatory Inspections and Reporting. Aquila shall provide Neuralab with
copies of all correspondence with the FDA and other regulatory authorities of a
compliance nature which may materially adversely impact the ability of Aquila to
continue Manufacture of Neuralab’s Adjuvant Requirements in accordance with the
terms and conditions of this Agreement.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

3. Liability.

 

  3.1 Indemnification by Neuralab. Neuralab shall indemnify and hold Aquila
harmless against any liability, damages or loss from any claims (including
reasonable attorneys’ fees), demands, suits, or other proceedings arising out
of, based on or caused by Neuralab’s activities with respect to the Licensed
Products, except to the extent that such liability, damage, claim or loss is due
to the failure of the Adjuvant to conform to the Specifications. Each Party
shall promptly notify the other Party of any such claim or demand that comes to
its attention. Aquila shall permit Neuralab to control the investigation,
preparation and defense thereof (including any compromise or settlement thereof
and any appeal) and provide reasonable assistance to Neuralab, at Neuralab’s
expense, in that regard.

 

  3.2 Liability. Each Party assumes full responsibility and liability for any
injury, damage or expense which it or its employees, agents and invitees incur
and which arise from its manufacture, handling and use of the Adjuvant or
Licensed Products, except to the extent such injury, damage or expense is
subject to an indemnification obligation hereunder.

 

  3.3 Indemnification by Aquila. Aquila will defend, indemnify and hold harmless
Neuralab against any and all claims, actions, liabilities, damages, losses,
costs or expense (including reasonable attorneys’ fees) based upon the failure
of Adjuvant to conform to the Specifications except to the extent that such
liability, damage, claim or loss is due to the intentional or negligent act or
omission of Neuralab. Aquila shall promptly notify the other Party of any such
claim or demand that comes to its attention. Neuralab shall permit Aquila to
control the investigation, preparation and defense thereof (including any
compromise or settlement thereof and any appeal) and provide reasonable
assistance to Aquila, at Aquila’s expense, in that regard.

 

4. Represetitations and Warranties of Neuralab.

 

  4.1 Neuralab represents and warrants to Aquila as follows:

 

  (a) Organization. Standing and Authority. Neuralab is a corporation duly
organized, validly existing and in good standing under the laws of Bermuda
Neuralab has all requisite corporate power to own and operate its properties and
assets and to carry on its business as presently being conducted and as proposed
to be conducted. Neuralab

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

 

has, and will have on all relevant dates, all requisite legal and corporate
power to execute and deliver this Agreement, and to carry out and perform its
obligations under the terms of this Agreement.

The execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
Neuralab corporate action. The performance by Neuralab of any of the terms and
conditions of this Agreement on its part to be performed does not and will not
constitute a breach or violation of any other agreement or understanding,
written or oral, to which it is a party.

 

5. Representations and Warranties of Aquila.

 

  5.1 Aquila represents and warrants to Neuralab as follows:

 

  (a) Organization, Standing and Authority. Aquila is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Delaware. Aquila has all requisite corporate power to own and operate its
properties and assets and to carry on its business as presently being conducted
and as proposed to be conducted. Aquila has, and will have on all relevant
dates, all requisite legal and corporate power to execute and deliver this
Agreement.

The execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
Aquila corporate action. The performance by Aquila of any of the terms and
conditions of this Agreement on its part to be performed does not and will not
constitute a breach or violation of any other agreement or understanding,
written or oral, to which it is a party.

 

  (b) Regulatory Investigations, Compliance Status. Aquila is not aware of any
condition or inquiry from the FDA or other regulatory authorities with respect
to the Facilities or Manufacturing Process which may materially adversely impact
the ability of Aquila to continue Manufacture of Neuralab’s Adjuvant
Requirements in accordance with the terms and conditions of this Agreement.

 

6. Confidentiality.

 

  6.1 Confidentiality. The period of disclosure of confidential information,
including but not limited to information regarding this agreement (hereinafter
referred to as “Information”), shall begin as the date of this agreement.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  (a) Upon the transmission and receipt of Information:

 

  (i) A confidential relationship with respect to such Information will
immediately be established between Neuralab and Aquila;

 

  (ii) Neuralab and Aquila will each use reasonable care (which shall be a least
such care it uses with respect to its own Information) to prevent disclosure or
release of the other party’s Information to any third party, except with the
other party’s prior written authorization and consent. Each party will limit
internal dissemination of Information to its [**] whose duties justify their
need to know such Information, and then only on the basis of a clear
understanding by those [**] of their obligation to maintain the proprietary and
confidential status of such Information and to restrict the use of such
Information solely to the purposes of this agreement; and

 

  (iii) other than for the purposes of this Agreement, and except with written
authorization and consent, neither party will use the other party’s Information
for its own benefit or for the benefit of others.

 

  (b) All information given or transmitted under the terms of this agreement
will be considered to be the transmitting party’s Information, and will remain
such, unless as to the item of Information, such Information: (i) was lawfully
in the possession of the receiving party prior to the date of disclosure;
(ii) becomes public or available to the public otherwise than through any act or
default of the receiving party amounting to breach of this Agreement; (iii) has
been lawfully obtained by the receiving party from a third party in lawful
possession of such Information; (iv) was independently developed by the
receiving party without using the disclosing party’s information; or (v) is
required to be disclosed by the receiving party to any governmental agency or
court of competent jurisdiction, provided in such case that the receiving party
shall provide to the disclosing party written notice and reasonable opportunity
to object to such disclosure or to request confidential treatment thereof and
shall reasonably cooperate in any such efforts by the disclosing party.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  (c) In order to be protected under this agreement, Information disclosed by
either party must be plainly marked as “CONFIDENTIAL” (or, in the case of oral
disclosure, confirmed within [**] in writing as being proprietary or
confidential).

 

  (d) The obligations under Section 6 of this agreement shall survive and
continue for [**] after termination of this Agreement. Upon expiration of
Section 9 of this agreement, all written or tangible Information acquired either
party hereunder shall be returned to the transmitting party, except that one
copy of the disclosed Information may be retained in each party’s legal
department files solely for the purpose of insuring compliance with its
obligations herein.

 

  6.2 Permitted Disclosures. Each Party may disclose the other Party’s
information to the extent such disclosure is reasonably necessary in [**] or
[**] or [**] or [**], [**] with applicable [**] or [**], or, in the case of
Neuralab and its Sublicensees, [**] or [**] or [**] or [**] to the other Party
and, except to the extent inappropriate as in the case of patent applications,
will use reasonable efforts to secure confidential treatment of such information
required to be disclosed.

 

7. Term and Termination.

 

  7.1 Term. This Agreement shall commence as of the Effective Date and, unless
sooner terminated as provided in this Section 7, Section 2.5 (b), or upon the
termination or expiration of the License Agreement, shall expire [**] (the
“Term’), unless extended by mutual agreement of the parties.

 

  7.2 Material Breach. Subject to Section 10.6, failure by either Party to
comply with any of the material obligations contained in this Agreement shall
entitle the other Party to give to the Party in default notice specifying the
nature of the default and requiring it to cure such default. If such default is
not cured within [**] after the receipt of such notice, the notifying Party
shall be entitled, without prejudice to any of its other rights conferred on it
by this Agreement and in addition to any other remedies available to it by law
or in equity, to terminate this Agreement effective upon written notice to the
other Party. The right of a Party to terminate this Agreement, as hereinabove
provided, shall not be affected in any way by its waiver or failure to take
action with respect to any previous default.

 

  7.3 Accrued Rights, Surviving Obligations, Sublicensees. Expiration or any
termination of this Agreement for any reason shall be without prejudice to any
rights which shall have accrued to the benefit of either Party prior to such
expiration or

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

 

termination. Such expiration or termination shall not relieve either Party from
obligations which are expressly indicated to survive expiration or termination
of this Agreement.

 

  7.4 Termination. [**] may terminate this Agreement by giving [**] written
notice to [**] shall be obligated to fulfill its obligations [**]; and, if at
the time of termination, [**] shall have [**] for the [**] of [**] to [**], the
Parties shall negotiate in good faith a termination payment to [**] for [**].

 

8. Miscellaneous Provisions.

 

  8.1 No Partnership. Nothing in this Agreement is intended or shall be deemed
to constitute a partnership, distributorship, agency, employer-employee or joint
venture relationship between the Parties. No Party shall incur any debts or make
any commitments for the other, except to the extent, if at all, specifically
provided herein.

 

  8.2 Assignments. Except as set forth in Section 2.1 hereof, neither Party
shall assign any of its right or obligations hereunder or this Agreement except
that either Party may do so: (a) as incident to the merger, consolidation,
reorganization or acquisition of stock or assets affecting substantially all of
the assets or voting control of such Party; (b) to any wholly-owned subsidiary
if such Party remains liable and responsible for the performance and observance
of all of the subsidiary’s duties and obligations hereunder, (c) with the prior
written consent of the other Party; or (d) as incident to ajoint venture between
Neuralab and a corporate partner. This Agreement shall be binding upon the
successors and permitted assigns of the Parties and the name of a Party
appearing herein shall be deemed to include the names of such Party’s successors
and permitted assigns to the extent necessary to carry out the intent of this
Agreement. Any assignment not in accordance with this Section 8.2 shall be void.

 

  8.3 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
Without limiting the generality of the foregoing, Aquila agrees to provide a
[**] to [**] to [**] for [**].

 

  8.4 No Name or Trademark Rights. Except as otherwise provided herein, no
right, express or implied, is granted by this Agreement to use in any manner the
names “Aquila Biopharmaceuticals, Inc.,”“Neuralab Pharmaceuticals,
Inc.,”“Neuralab Corporation, plc” or “Neuralab Limited” or any contraction
thereof or any other trade name or trademark of Aquila or Neuralab in connection
with the performance of this Agreement.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  8.5 Public Announcements. Except as may otherwise be required by applicable
law or regulation, neither Party shall make any public announcement concerning
this Agreement or the subject matter hereof without the prior written consent of
the other Party (not to be unreasonably withheld).

 

  8.6 Force Majeure. If any default or delay occurs which prevents or materially
impairs a Party’s performance and is due to a cause beyond the Party’s
reasonable control, including but not limited to any act of any god, flood,
fire, explosion, earthquake, casualty, accident, war, revolution, civil
commotion, blockade or embargo, injunction, law, proclamation, order, regulation
or governmental demand, the affected Party promptly shall notify the other Party
in writing of such cause and shall exercise diligent efforts to resume
performance under this Agreement as soon as possible. Neither Party shall be
liable to the other Party for any loss or damage due to such cause. Neither
Party may terminate this Agreement because of such default or delay, unless such
event continues unabated for a period of [**], in which case the Party
disadvantaged by such default or delay may, at its option, terminate this
Agreement upon written notice to the other Party.

 

  8.7 Entire Agreement of the Parties, Amendments. This Agreement, including the
exhibits attached hereto which are incorporated herein, constitutes and contains
the entire understanding and agreement of the Parties and cancels and supersedes
any and all prior negotiations, correspondence, understandings and agreements,
whether verbal or written, between the Parties respecting the subject matter
hereof. No waiver, modification or amendment of any provision of this Agreement
shall be valid or effective unless made in writing and signed by a duly
authorized officer of each of the Parties.

 

  8.8 Severability. In the event that any of the provisions of this Agreement
shall for any reason be held by any court or authority of competent jurisdiction
to be invalid, illegal or unenforceable, such provision or provisions shall be
validly reformed to as nearly as possible approximate the intent of the Parties
and, if unenforceable, shall be divisible and deleted in such jurisdiction;
elsewhere, this Agreement shall not be affected so long as the Parties are still
able to realize the principal benefits bargained for in this Agreement.

 

  8.9 Captions. The captions to this Agreement are for convenience only, and are
to be of no force or effect in construing or interpreting any of the provisions
of this Agreement.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

  8.10 Applicable Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware applicable to agreements made
and performed wholly within such state without regard to its principles of
conflicts of laws.

 

  8.11 Notices and Deliveries. Any notice, requests, delivery, approval or
consent required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been sufficiently given if delivered in
person, transmitted by facsimile (with written confirmation to follow via United
States first class mail) or five (5) days after being sent by United States
certified mail to the Party to whom it is directed at its address shown below or
such other address as such Party shall have last given by written notice to the
other Party in accordance with this Section.

If to Aquila, addressed to:

Aquila Biopharmaceuticals, Inc.

175 Crossing Boulevard

Framingham, MA 01702

Attention: President

Telephone: 508-628-01 00

Facsimile: 508-766-2705

If to Elan, addressed to:

Elan Pharmaceuticals, Inc.

800 Gateway Boulevard

South San Francisco, CA 94080

Attention: General Counsel

Telephone: 650-877-0900

Facsimile: 650-875-3620

If Neuralab, addressed to:

Neuralab Limited

c/o EISL 1025 St. James Court

Flatts, Smiths, FLO4

Bermuda

 

  8.12 Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

  8.13 Compliance with Laws. Neuralab and Aquila each shall comply with all
applicable laws in connection with its own performance under this Agreement.
Without limiting the generality of the foregoing, Neuralab shall be responsible

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

 

for compliance with all applicable product safety, product testing, product
labeling, package marking, and product advertising laws and regulations, except
with respect to efforts performed by Aquila in which case Aquila shall be
responsible for its activities as governed by such laws and regulations.

 

  8.14 Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by a Party and shall be able to be
relied fully on by the Parties.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective corporate officers, duly authorized as of the day and year
first above written.

 

NEURALAB LIMITED By:  

/s/ Kevin Insley

Name:   Kevin Insley Title:   Vice President AQUILA BIOPHARMACEUT1CALS, INC. By:
 

/s/ Alison Taunton-Rigby

Name:   Alison Taunton-Rigby Title:   President and CEO

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in consideration of Aquila executing and delivering the within
agreement, Elan hereby unconditionally guaranties to Aquila, its successors and
assigns, fill and prompt payment and performance of all of the obligations of
Neuralab in connection with the within agreement. This guaranty shall operate as
continuing, absolute and irrevocable. The liability of Elan hereunder should be
primary, and Elan hereby waives all suretyship defenses.

 

ELAN PHARMACEUTICALS, INC. By:  

/s/ Paul Goddard

Name:   Paul Goddard Title:   President and CEO

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.